Citation Nr: 1100481	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk



INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision letter in which the RO awarded 
service connection for the cause of the Veteran's death, and for 
Dependents Educational Assistance, but did not award accrued 
benefits; in the March 2008 notice letter, the RO indicated that 
accrued benefits had been denied.  In June 2008, the appellant 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in March 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2009.

In May 2009, the appellant requested a hearing before a Decision 
Review Officer (DRO) at the RO.  A September 2009 letter informed 
her that the hearing was scheduled for October 2009.  However, in 
correspondence received in October 2009, the appellant cancelled 
her DRO hearing request.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  At the time of the Veteran's July 1980 death, there was no 
pending claim for VA benefits, and he was not entitled to 
benefits under an existing rating or decision.



CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal merit.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In connection with the claim on appeal, the appellant and her 
representative have been notified of the reasons for the denial 
of the claim, and have been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist imposed 
by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002) (the provisions of the VCAA have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter).



II.  Analysis

Upon the death of an individual receiving VA benefit payments, 
certain persons shall be paid periodic monetary benefits to which 
the deceased beneficiary was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).  A Veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision in order 
for a surviving spouse to be entitled to accrued benefits.  See 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for 
accrued benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

A claim for death pension or dependency and indemnity 
compensation is deemed to include a claim for accrued benefits.  
38 C.F.R. §§ 3.152, 3.1000(c) (2010).  In the current case, the 
Veteran died in July 1980 and the appellant filed her claim for 
indemnity compensation in August 1980.  Therefore, the claim was 
timely filed.

In this case, the claim must be denied because there was no  
Veteran did not have a claim pending at the time of his death and 
was not entitled to benefits under an existing rating or 
decision.  Prior to the Veteran's death, the most recent VA 
rating or decision was the RO's April 1974 decision granting the 
Veteran's application for educational benefits.  The Veteran's 
educational benefits ended in April 1975 when the Veteran 
terminated his course.  The Veteran filed no subsequent claim for 
benefits pending prior to his death and no claim was pending at 
the time of his death.

As the Veteran had no claims for VA benefits pending at the time 
of his death, the appellant's claim for accrued benefits must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

The claim for accrued benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


